DETAILED ACTION

This non-final office action is in response to applicant’s response to restriction filed 12/16/2020 for examination. Claims 1-36 are being examined and are pending. Claims 37-39 have been withdrawn.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-36 in group I in the reply filed on 12/16/2020 is acknowledged. 
Information Disclosure Statement

The information disclosure statement filed 10/1/2019, 09/03/2020, 11/03/2020, and 12/16/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 5/14/2019 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following claim terms lacks antecedent basis.
Claim 1: “the encrypted data”
Claim 2: “the first item of data and the second item of data” and “the item of plain data”
Appropriate correction/clarification is required.
Dependent claims 3-18 are also rejected based on their dependency to rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 19 recites “A system” but fails to positively recite any structural components, hardware features, or functional elements that are configured to perform. MPEP 2106.03 (I) dictates the Four Categories of Statutory Subject Matter where a machine (also known as a “device”/ “a system”) must be a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014). This category “includes every mechanical device or combination of mechanical powers and devices to perform some Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). As the courts’ definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d at 1719 (“For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.”).
Claim further recites “a server,” “a client,” “an encryption engine,” and “a secure multi-party computation cluster” but all these components can be interpreted as software alone under BRI. Claim 19 fails to provide the functional elements (hardware/machine components) necessary for “a system” to perform such functions. Therefore, Claim 19 fails to fall into one of the four categories of statutory subject matter. 
Dependent claims 20-36, which depends upon the system as claimed in claim 19, fails to positively recite any structural components, hardware features, or functional elements that would qualify as statutory subject matter. Therefore, claims 20-36 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0034550 A1 to Kim et al. (“Kim”) in view of WO 2009/115824 A1 to Taylor at al. (“Taylor”) (from IDS).
Regarding claim 1, Kim disclosed (Original) a method, (Abstract. The system includes an IoT device having data stored thereon, one or more blockchain nodes in communication with the IoT device, and one or more multi-party computation (MPC) nodes in communication with the IoT device and the one or more blockchain nodes. The data is encrypted using a blockchain process, and a symmetric key for the encrypted data is securely distributed via a MPC process to a data recipient.) comprising: generating a message authentication code for each item of cipherdata to generate a first ciphertext and a second ciphertext (Para. 0067: S collects data and generates data subblock of type i at time t (D.sub.t.sup.i), and generates a message authentication code (MAC) on D.sub.t.sup.i using the pairwise secret key K.sub.SB, which is to prove to its parent BC node that S is the generator of the data subblock. Then S encrypts the data subblock and MAC to generate the encrypted block: EB.sub.t.sup.i=Enc.sub.KSD.sup.i(D.sub.t.sup.i).parallel.MAC.sub.KsB(D.su- b.t.sup.i). Claim 3. The IoT device generates a data block of type i at time t and encrypts the data block along with a message authentication code using the symmetric key,); receiving, from the client, an operation request on the first and second ciphertexts to perform an operation on the encrypted data (Para. 0067. Then S forwards EB.sub.t.sup.i for various data types to its parent BC node. Para. 0049. Blockchain and MPC nodes can be considered as servers that run the blockchain services and MPC protocols, respectively. Figure. 4, 6. Claim 3. The IoT forwards encrypted data blocks of various data types to the one or more blockchain nodes.); performing, using a first and second computer of a secure multi-party computation (SMPC) cluster, the operation on the first and second ciphertext to generate an operation result (Claim 1. one or more multi-party computation (MPC) nodes in communication with the one or more blockchain nodes and the IoT device, wherein the data is encrypted using a blockchain process using the one or more blockchain nodes. Para. 0049. A MPC protocol allows a group of servers to store secret data in a distributed fashion and perform computations on the distributed data without revealing the secret data to any individual server.); and returning the operation results to the client (Para. 0049. The servers can provide the output of the computation to one or more recipients.).
Taylor disclosed encrypting, using QGroup encryption, a first item of plain data and a second item of plain data from a client to generate a first item of cipherdata and a second item of cipherdata; (Page 6, lines 11-19. The MQQs (multivariate quadratic quasigroups) are used in the generation of public and private keys. The invention provides a public key cryptosystem wherein the public key comprises a plurality of multivariate quadratic polynomials derived from MQQs. The invention extends to a corresponding method of generating such a public key and also to the use of such a key to encrypt data or to verify a signature. Further in page 10, table 3. Page 33, claim 13).
Claim 19 recites similar limitations to claim 1, mutatis mutandis, the subject matter of claim 19, which is therefore, also considered to be taught by Kim-Taylor combination as above.

Allowable Subject Matter
Claims 2-3, 10, 20-21, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. None of the prior art of record taken by itself or in any combination, would have anticipated or made obvious the following claimed before the time it was filed.
Claims 2 & 20: the operation on the encrypted data further comprises one of an encrypted equality operation and an encrypted less than operation.
generating the cipherdata for each of the first item of data and the second item of data using an encryption key, a QGroup subtract operation with a pseudorandom pad and the item of plain data.
Claims 10 & 28: encrypting the first and second items of plain data further comprises generating the cipherdata for each of the first item of data and the second item of data using an encryption key, a QGroup subtract operation with a pseudorandom pad and the item of plain data and wherein generating the message authentication code for each item of cipherdata further comprises generating the message authentication code for each item of cipherdata using an authentication key and further comprising sharing a secret key and a counter value among the first computer and second computer of the SMPC cluster.
Claims 4-9, 11-18, 22-27, and 29-36 are also allowable due to their dependency on the allowable claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0041236 A1 (Gligoroski et al.) A method of encrypting a message using a synchronous stream cipher, the method comprising: determining a quasigroup that is an autotope of an initial quasigroup based on a secret initial key K.sub.in of selectable length n; determining a working key; generating a keystream for a binary additive cipher from the determined working key, the determined quasigroup, and the initial quasigroup; introducing the message as an input stream to the binary additive cipher; producing an output stream of the binary additive cipher comprising the encrypted message. Claim 1.
US 2012/0159194 A1 (Anderson et al.) Quasigroup encryption. Para. 0011, 0012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438